ORDER
PER CURIAM.
Cedric Burton (“Movant”) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We previously affirmed Movant’s conviction for first-degree robbery in violation of section 569.020 RSMo 2000. State v. Burton, 4 S.W.3d 591 (Mo.App.1999). He now contends his trial counsel provided ineffective assistance by failing to investigate and call a potential alibi witness.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).